--------------------------------------------------------------------------------

EXHIBIT 10.30
 

[logo.jpg]
Executive Employment
Agreement

 
 
This Employment Agreement (the “Agreement”), dated as of the 17th day of
February 2010 (the “Effective Date”), is by and between Deep Down, Inc., a
Nevada corporation (the “Company”), and Michael Newbury, a resident of Richmond,
TX (the “Executive”).
 
WHEREAS, the Company is a parent organization that oversees the financial,
manufacturing and service operations of a group of companies that serve both
domestic and international clients related to various activities in deep-water
oil and gas exploration and production (the “Business”);
 
WHEREAS, the Company desires to engage the services of the Executive and the
Executive desires to be employed by the Company;
 
WHEREAS, the Company desires to be assured that the unique and expert services
of the Executive will be substantially available to the Company, and that the
Executive is willing and able to render such services on the terms and
conditions hereinafter set forth; and
 
WHEREAS, the Company desires to be assured that the confidential information and
good will of the Company will be preserved for the exclusive benefit of the
Company, and the Executive acknowledges that Executive will receive specific
confidential information and training relating to the businesses of the Company,
which confidential information and training is necessary to enable Executive to
perform Executive’s duties and to receive future compensation and Executive will
play a significant role in the development and management of the businesses of
the Company and will be entrusted with the Company’s confidential information
relating to the Company and its customers, manufacturers, distributors and
others;
 
NOW, THEREFORE, in consideration of such employment and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive agree as follows:
 
Section 1. Employment and Position.
 
Subject to Section 2, the Company hereby employs Executive as its Vice President
Business Development, and Executive hereby accepts such employment, under and
subject to the terms and conditions hereinafter set forth.
 
Section 2. Term.
 
The term of employment under this Agreement shall begin on the Effective Date
and, unless sooner terminated as provided in Section 6, shall conclude on the
1st anniversary of the date hereof (the “Initial Term”).  This Agreement shall
be renewed automatically for additional one (1) year periods (each a “Renewal
Term”) unless either party shall provide written notice to the other party not
less than ninety (90) days prior to the end of the Initial Term or such
applicable Renewal Term that it or (s)he does not wish to renew the
Agreement.  The Initial Term and any Renewal Term are sometimes collectively
referred to herein as the “Employment Period”.  Executive represents to the
Company that (s)he has no present intention to terminate employment with the
Company.
 

--------------------------------------------------------------------------------


 
Section 3. Duties.
 
During the Employment Period, Executive shall serve as Vice President Business
Development of the Company and Executive shall perform services in a manner
consistent with the Executive's position as Vice President Business Development
of the Company, subject to the general supervision of the CEO/President of the
Company.  Executive shall devote his/her full business time attention and
energies and use his/her best efforts to the faithful performance of such duties
and to the promotion and forwarding of the business and affairs of the Company
for the Employment Period; provided, however, that during the Employment Period
it shall not be a violation of this Agreement for the Executive to (a) serve on
corporate, civic or charitable boards or committees, (b) deliver lectures,
fulfill speaking engagements or teach at educational institutions and (c) manage
personal investments, so long as such activities in clause (a), (b), and (c)
together do not interfere in any material respect with the performance of the
Executive's duties and responsibilities as an employee of the Company in
accordance with this Agreement.  It is expressly understood and agreed that to
the extent that such activities have been conducted by the Executive prior to
the date hereof, and are listed on Exhibit A, the continued conduct of such
activities (or the conduct of activities similar in nature and scope thereto)
subsequent to the date hereof shall not thereafter be deemed to interfere with
the performance of the Executive's responsibilities to the Company.  Executive
acknowledges and agrees that Executive owes a fiduciary duty of loyalty,
fidelity and allegiance to act at all time in the best interests of the Company
and to do no act which would injure the Company’s business, its interests or its
reputation.
 
Section 4. Compensation.
 
Section 4.01. Salary.
 
In consideration of the services rendered by Executive under this Agreement, the
Company shall pay the Executive a base salary (the “Base Salary”) as set forth
on the attached Exhibit B (or, if an Exhibit B is not attached, the base salary
shall be as agreed between Executive and the Company), and by paying such
additional bonus, commissions and/or pay raises as may be approved by the
Company.  The Board of Directors of the Company may review from time to time the
Base Salary payable to Executive hereunder and may, in its sole discretion,
increase but not decrease, the Executive’s rate of compensation.  Any such
increased Base Salary shall be and become the “Base Salary” for purposes of this
Agreement.  Any increase in the Base Salary may not serve to limit or reduce any
other obligation to the Executive under this Agreement.
 
Section 4.02. Annual Performance Bonus.
 
During the Employment Period, Executive shall be eligible to receive an annual
performance bonus (the “Annual Bonus”) payable in cash for each fiscal year of
service completed by Executive within the Employment Period in accordance with
such incentive bonus programs as the Board of Directors of the Company (the
“Board”) may adopt from time to time.
 
Section 5. Benefits.
 
In addition to the compensation detailed in Section 4 of this Agreement, as full
compensation for Executive’s services during the Employment Period Executive
shall be entitled to the following benefits:
 
Page 2 of 20

--------------------------------------------------------------------------------


 
Section 5.01. Paid Vacation.
 
Executive shall be entitled to accrue three, (3) weeks paid vacation per
calendar year, such vacation to extend for such periods and shall be taken at
such intervals as shall be appropriate and consistent with the proper
performance of the Executive’s duties hereunder.  Any vacation time not taken by
Executive in one year may be carried forward to the next year.  The maximum
amount of carryover will be determined by approved company policies.  Executive
shall be entitled to reimbursement for any unused vacation time as directed by
approved company policy.
 
Section 5.02. Reimbursement of Expenses.
 
The Company shall reimburse Executive for all reasonable and necessary expenses
actually incurred by Executive directly in connection with the business affairs
of the Company and the performance of his/her duties hereunder, upon
presentation of proper receipts or other proof of expenditure and subject to
such reasonable guidelines or limitations provided by the Company from time to
time.  Executive shall comply with such reasonable limitations and reporting
requirements with respect to such expenses as the Board of Directors or other
authorized management personnel of the Company may establish from time to time.
 
Section 5.03. Benefit Plans.
 
During the Employment Period, upon satisfaction of the applicable eligibility
requirements, Executive shall be entitled to participate in all employee benefit
plans, practices, policies and programs, applicable generally to other employees
of the Company as determined by the Board of Directors of the Company from time
to time.  Nothing in this Section 5.03 is to be construed or interpreted to
provide greater rights, participation, coverage or benefits under such savings
and retirement plans, practices, policies and programs than provided to
similarly situated employees pursuant to the terms and conditions thereof.
 
Section 5.04. Fringe Benefits.
 
During the Employment Period, the Executive shall be entitled to such
business-related fringe benefits (including, without limitation, payment of
cellular telephone, vehicle allowance in the amount of one thousand dollars
($1000.00) per month, payment of club dues, payment of professional or
organizational fees, tolls  and taxes and related expenses, as appropriate) in
accordance with the plans, practices, programs and policies of the Company for
other peer executives at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company.  Notwithstanding the foregoing, no amounts shall be payable
under this section to the extent considered under U.S. Internal Revenue Service
(IRS) Internal Revenue Code (IRC) Section 409(a) amounts.
 
Section 5.05. Absence of Limitations.
 
The Company shall not by reason of this Section 5 be obligated to institute,
maintain or refrain from changing, amending or discontinuing any such incentive
compensation or employee benefit program or plan, so long as such actions are
similarly applicable to covered employees similarly situated.
 
Page 3 of 20

--------------------------------------------------------------------------------


 
Section 6. Termination.
 
This Agreement shall be terminated at the end of the Employment Period or
earlier as follows:
 
Section 6.01. Death.
 
This Agreement shall automatically terminate upon the death of the Executive.
 
Section 6.02. Permanent Disability.
 
In the event of any physical or mental disability of the Executive rendering the
Executive substantially unable to perform his/her duties in any material respect
hereunder for a continuous period of at least 90 days or 120 days out of any
twelve-month period and the further determination that the disability is
permanent with regard to the Executive’s ability to return to work in his/her
full capacity, in such event, the Executive's employment with the Company shall
terminate effective thirty (30) days after receipt of such notice by the
Executive (the "Disability Effective Date"), provided that within the thirty
(30)-day period after such receipt, the Executive shall not have returned to
full-time performance of the Executive's duties.  Any determination of
disability shall be made by the Board of Directors of the Company in
consultation with a qualified physician or physicians selected by the Board and
reasonably acceptable to the Executive.  The failure of the Executive to submit
to a reasonable examination by such physician or physicians shall act as an
estoppel to any objection by the Executive to the determination of disability by
the Board.  In such event, the Disability Effective Date shall be thirty
(30) days after receipt of such notice by the Company.
 
Section 6.03. By the Company For Cause.
 
The employment of the Executive may be terminated by the Company for Cause (as
defined below) at any time effective upon written notice to the Executive.  For
purposes hereof, the term “Cause” shall mean that the Board has determined that
any one or more of the following has occurred:
 
 
(a)
the Executive shall have been convicted of, or shall have pleaded guilty or nolo
contendere to, any felony;

 
 
(b)
the Executive shall have willfully or intentionally failed or refused to carry
out the reasonable and lawful instructions, policies and procedures, whether
written or oral, of the CEO/President or Board (other than as a result of
illness or disability) concerning duties or actions consistent with the
Executive's position as Vice President Business Development and such failure or
refusal shall have continued for a period of five (5) days following written
notice from the CEO/President or Board;

 
 
(c)
the Executive shall have breached any material provision of this Agreement
(including Section 8 or 9 hereof) or any approved Company policies in effect at
the time of such breach or been negligent or incompetent in the performance of
his/her duties with respect to employment;

 
Page 4 of 20

--------------------------------------------------------------------------------


 
 
(d)
the Executive shall have engaged in any conduct or course of conduct that has
the effect of materially damaging the reputation of the Company or its business;

 
 
(e)
the Executive shall have excessive absenteeism, including, without limitation,
an unapproved or unexcused absence after one prior warning for either an
unapproved or unexcused absence; or

 
 
(f)
the Executive shall have committed any fraud, embezzlement, misappropriation of
funds, misrepresentation, sexual harassment, breach of fiduciary duty or other
act of dishonesty against the Company.

 
 
(g)
the commission by the Executive of any deliberate and premeditated act taken by
the Executive in bad faith against the interests of the Company.

 
Notwithstanding the foregoing, the occurrence of the event specified in (c)
above shall not constitute Cause unless the Company gives Executive written
notice that such event constitutes Cause and, provided that such breach or
action is reasonably capable of being cured, the Executive thereafter fails to
cure such event within thirty (30) days after receipt of such notice.
 
Section 6.04. By the Company without Cause.
 
The Company may terminate the Executive’s employment at any time without Cause
effective upon written notice to the Executive.
 
Section 6.05. By the Executive Voluntarily.
 
The Executive may terminate this Agreement at any time effective upon at least
fifteen (15) days prior written notice to the Company.
 
Section 6.06. By the Executive for Good Reason.

The Executive may terminate this Agreement effective upon written notice to the
Company for Good Reason.  Such notice must provide a detailed explanation of the
Good Reason.  Any such termination shall be treated for purposes of this
Agreement as a termination by the Company without Cause.  For this purpose, the
term “Good Reason” shall mean: (i) the assignment to the Executive of any duties
inconsistent in any substantial respect with the Executive’s position, authority
or responsibilities as contemplated by Section 1 of this Agreement or any duties
which are illegal or unethical or any diminution of any of the Executive’s
significant duties; (ii) any material reduction or discontinuance in any of the
benefits described in Sections 4 or 5 of this Agreement (other than any such
reduction or discontinuance applicable generally to employees of the Company);
(iii) the relocation by the Company of the Executive's primary place of
employment with the Company to a location not within a fifty (50) mile radius of
the Executive’s principal place of employment as of the date of employment; or
(iv) other material breach of this Agreement by the Company.  Notwithstanding
the foregoing, in the event the Executive provides notice of Good Reason
contained in subclauses (i) or (iv) of the immediately preceding sentence, the
Company shall have the opportunity to cure such Good Reason within 30 days of
receiving such notice.  If such termination occurs, the exercising of any
outstanding options and awards shall be governed by the “Deep Down, Inc. 2003
Directors, Officers and Consultants Stock Option, Stock Warrant and Stock Award
Plan, (the “Option Plan”) as amended and executed in EXIBIT C.
 
Page 5 of 20

--------------------------------------------------------------------------------


 
Section 7. Termination Payments and Benefits.
 
Section 7.01. Death, Voluntary Termination, Termination For Cause.
 
Upon any termination of Executive’s employment under this Agreement either (i)
voluntarily by the Executive, (ii) by the Company for Cause as provided in
Section 6.03 or (ii) as a result of the Executive’s death, all payments, salary
and other benefits hereunder shall cease at the effective date of
termination.  Notwithstanding the foregoing, the Executive shall be entitled to
receive from the Company (a) all salary earned or accrued through the date the
Executive’s employment is terminated, (b) reimbursement for any and all monies
advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive through the date the Executive’s
employment is terminated and (c) all other payments and benefits to which the
Executive may be entitled under the terms of any applicable compensation
arrangement or benefit plan or program of the Company, including any earned and
accrued, but unused vacation pay (collectively, “Accrued Benefits”), except
that, for this purpose, Accrued Benefits shall not include any entitlement to
severance under any Company severance policy generally applicable to the
Company’s salaried employees.
 
Section 7.02. Termination without Cause or for Good Reason.
 
In the event that this Agreement is terminated by the Company without Cause, or
by the Executive for Good Reason, the Executive shall be entitled to receive, as
his/her exclusive right and remedy in respect of such termination, (i) his/her
Accrued Benefits, except that, for this purpose, Accrued Benefits shall not
include any entitlement to severance under any Company severance policy
generally applicable to the Company’s salaried employees, (ii) as long as the
Executive does not violate the provisions of Section 8 and Section 9 hereof,
severance pay equal to the Executive’s then current monthly Base Salary, payable
in accordance with the Company’s regular pay schedule, for twelve (12) months
from the date of termination of employment, and (iii) the Executive shall
continue to be covered, upon the same terms and conditions as described
hereinabove, by the same or equivalent medical, dental, and life insurance
coverages, if any, as in effect for the Executive immediately prior to the
termination of his/her employment, until the earlier of (A) the expiration of
the period for which (s)he receives severance pay pursuant to clause (ii) above
and (B) the date the Executive has commenced new employment and has thereby
become eligible for comparable benefits, subject to the Executive’s rights under
COBRA.  Any amount to be paid by the Company under subclauses (ii) and (iii) of
this Section 7.02 shall be paid to Executive in accordance with the payroll and
insurance payment policies from time to time in effect at the Company.
 
Page 6 of 20

--------------------------------------------------------------------------------


 
Section 7.03. Termination due to Permanent Disability.
 
In the event that this Agreement is terminated due to the Permanent Disability
of the Executive, the Executive shall receive (i) Accrued Benefits, except that,
for this purpose, Accrued Benefits shall not include any entitlement to
severance under any Company severance policy generally applicable to the
Company’s salaried employees and (ii) an amount equal to the Executive’s salary
as is in effect at the effective date of termination for a period of twelve (12)
months from the effective date of termination, pursuant to the Company’s normal
payroll practices; provided, however, that the such payments by the Company
shall be reduced by the amount of any disability insurance payments made to the
Executive pursuant to insurance, if any, provided under Section 5.03 above.  Any
amount to be paid by the Company under Section 7.03(ii) shall be paid to
Executive in accordance with the payroll policies from time to time in effect at
the Company.
 
Section 7.04. Accrued Benefits.
 
Notwithstanding anything else herein to the contrary, all Accrued Benefits to
which the Executive (or his/her estate or beneficiary) is entitled shall be
payable in cash promptly upon termination of his/her Employment Period, except
as otherwise specifically provided herein or under the terms of any applicable
policy, plan or program under which an applicable Accrued Benefit arises.
 
Section 7.05..No Other Benefits.
 
Except as specifically provided in this Section 7, upon termination of this
Agreement for any reason whatsoever, the Executive shall not be entitled to any
compensation, severance or other benefits from the Company or any of its
subsidiaries or affiliates.  Payment by the Company of all Accrued Benefits and
other amounts and contributions to the cost of the Executive’s confirmed
participation in the Company’s medical, dental and life insurance plans that may
be due to the Executive under the applicable termination provision of this
Section 7 shall constitute the entire obligation of the Company to the
Executive.  Acceptance by the Executive of performance by the Company and any
such payments shall constitute full settlement of and release for any claims
that the Executive might otherwise assert against the Company, its affiliates or
any of their respective shareholders, partners, directors, officers, employees
or agents relating to such termination to the maximum extent permitted by law.
 
Section 7.06. Survival of Certain Provisions.
 
Provisions of this Agreement shall survive any termination of employment if so
provided herein or if necessary or desirable fully to accomplish the purposes of
such provision, including, without limitation, the obligations of the Executive
under Section 8 and 9 hereof.  The obligation of the Company to make payments to
or on behalf of the Executive under Section 7 hereof is expressly conditioned
upon the Executive’s continued full performance of obligations under Section 8
and Section 9 hereof and Executive acknowledges and agrees that the Company
shall be entitled to deduct from any amounts due to Executive hereunder any
obligations owned by Executive to the Company.  The Executive recognizes that,
except as expressly provided in this Section 7, no compensation is earned after
termination of employment.
 
Page 7 of 20

--------------------------------------------------------------------------------


 
Section 8. Confidential Information; Inventions in the Field.
 
Section 8.01. Confidential Information.
 
As a condition of Executive's employment hereunder, the Company agrees to
provide Executive with, and to give him/her access to, Confidential
Information.  The Executive shall hold in a fiduciary capacity for the benefit
of the Company all trade secrets, confidential information, knowledge and data
relating to the Company, its subsidiaries and their respective businesses,
affiliates employees, partners, managers, agents and representatives, which
shall have been obtained by the Executive during the Executive's employment by
the Company and/or its subsidiaries which shall not have been or hereafter
become public knowledge (other than by acts by the Executive or representatives
of the Executive in violation of this Agreement) (hereinafter being collectively
referred to as "Confidential Information").  After termination of the
Executive's employment with the Company, the Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate, use, disclose or divulge any such trade secrets,
information, knowledge or data to anyone other than the Company and those
designated by the Company.  Any termination of the Executive's employment or of
this Agreement shall have no effect on the continuing operation of this
Section 8.01.  The Executive agrees to return all Confidential Information,
including all photocopies, extracts and summaries thereof, and any such
information stored electronically on tapes, computer disks or in any other
manner to the Company at any time upon request by the Company and upon the
termination of his/her employment hereunder for any reason.  In no event shall
an asserted violation of the provision of this Section 8.01 constitute a basis
for deferring or withholding any amounts otherwise payable to the Executive
under this Agreement.
 
Section 8.02. Fiduciary Obligations.
 
The Executive agrees that Confidential Information is of critical importance to
the Company and a violation of this Section 8.02 and Section 8.03 would
seriously and irreparably impair and damage the Company’s business.  The
Executive agrees that (s)he shall keep all Confidential Information in a
fiduciary capacity for the sole benefit of the Company and its applicable
subsidiaries and affiliates.  Executive further agrees to take all reasonable
measures to prevent unauthorized persons or entities from obtaining or using
Confidential Information.  Executive acknowledges understands and acknowledges
that the provision of Confidential Information to Executive for the performance
of his/her duties of employment is distinct consideration for the Company’s
obligations in this Agreement, and that the provisions of Section 9 are intended
in part to protect the Confidential Information provided to Executive.
 
Section 8.03. Non-Use and Non-Disclosure.
 
The Executive shall not during the Employment Period or at any time thereafter
(a) disclose, directly or indirectly, any Confidential Information to any person
other than the Company or employees thereof at the time of such disclosure who,
in the reasonable judgment of the Executive, need to know such Confidential
Information or such other persons to whom the Executive has been specifically
instructed or authorized to make disclosure by the Board or CEO/President and in
all such cases only to the extent required in the course of the Executive’s
service to the Company or (b) use any Confidential Information, directly or
indirectly, for his/her own benefit or for the benefit of any other person or
entity.
 
Page 8 of 20

--------------------------------------------------------------------------------


 
Section 8.04. Assignment of Inventions.
 
The Executive agrees that all Inventions in the Field (as defined below) shall
be the sole and exclusive property of the Company and Executive agrees, on
his/her behalf and on behalf of his/her heirs, assigns and representatives, to
assign and transfer to the Company or its designee, without any separate
remuneration or compensation, his/her entire right, title and interest in and to
all Inventions in the Field, together with all United States and foreign rights
with respect thereto, and, at the Company’s expense, to execute, acknowledge and
deliver all papers and to do any and all other things necessary for or incident
to the applying for, obtaining and maintaining of such letters patent,
copyrights, trademarks or other intellectual property rights and to perform all
lawful acts, including giving testimony, and to execute and deliver all such
instruments that may be necessary or proper to vest all such Inventions in the
Field and patents and copyrights with respect thereto in the Company, and to
assist the Company in the prosecution or defense of any interference which may
be declared involving any of said patent applications, patents, copyright
applications or copyrights.  In the event the Company is unable, after
reasonable efforts and, in any event, after ten (10) business days, to secure
Executive’s signature on a written assignment to the Company, of any application
for letters patent, trademark registration or to any common law or statutory
copyright or other property right therein, whether because of his/her physical
or mental incapacity, or for any other reason whatsoever, Executive irrevocably
designates and appoints the Secretary of the Company as Executive’s
attorney-in-fact to act on Executive’s behalf to execute and file any such
applications and to do all lawfully permitted acts to further the prosecution or
issuance of such assignments, letters patent, copyright or trademark.  Executive
agrees to fully and promptly disclose to the Company any Inventions in the
Field.  For purposes of this Agreement, the words “Inventions in the Field”
shall include any and all inventions, developments, applications, techniques,
discoveries, innovations, writings, domain names, improvements, trade secrets,
designs, drawings, business processes, secret processes and know-how, whether or
not patentable or constituting a copyright or trademark and whether reduced to
practice or not, which Executive may create, conceive, develop or make, either
alone or in conjunction with others and related or in any way connected with the
Company, its strategic plans, products, processes, apparatus or business now or
hereafter carried on by the Company.  The provisions of this Section 8.04 shall
not apply to any Inventions in the Field for which it can be reasonably
demonstrated that no equipment, supplies, facility, or trade secret information
of the Company or any affiliate of the Company is used by Executive and which is
developed entirely on Executive’s own time, unless (a) such Inventions in the
Field relate (i) to the business of the Company or an Affiliate or (ii) to the
actual or demonstrably anticipated research or development of the Company or an
affiliate of the Company, or (b) such Inventions in the Field result from work
performed by Executive for the Company.  Executive represents, warrants and
covenants on the date hereof that (i) (s)he does not have any applications for
patents or copyright registrations pending, either domestic or foreign, (ii)
his/her performance of the foregoing disclosure and assignment provisions will
not breach any invention assignment or proprietary information agreement with
any former employer or other party, and (iii) there is no invention or works or
authorship now in his/her possession which (s)he will claim to be excluded
herefrom.
 
Page 9 of 20

--------------------------------------------------------------------------------


 
Section 8.05. Return of Documents.
 
All notes, letters, documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
its affiliates and any copies, in whole or in part, thereof (collectively, the
“Documents”), whether or not prepared by the Executive and whether or not
containing Confidential Information, shall be the sole and exclusive property of
the Company.  The Executive shall safeguard all Documents and shall surrender to
the Company at the time his/her employment terminates, or at such earlier time
or times as the Board or its designee or CEO/President may specify, all
Documents (including all photocopies, extracts and summaries thereof) and other
property of the Company then in the Executive’s possession or control.
 
Section 9. Restrictions on Activities of the Executive.
 
Section 9.01. Acknowledgments.
 
The Executive and Company agree that (s)he is being employed hereunder in a key
capacity with the Company under an agreement-for-term (and not at-will) and that
the Company is engaged in a highly competitive business and that the success of
the Company’s business in the marketplace depends upon its goodwill and
reputation for quality and dependability.  The Executive and Company further
agree that reasonable limits may be placed on the Executive’s ability to compete
against the Company as provided herein to the extent that they protect and
preserve the legitimate business interests and good will of the Company.
 
Section 9.02. General Restrictions.
 
 
(a)
For the Non-Competition Period (as defined below), the Executive will not
(anywhere in the world where the Company or any of its subsidiaries then
conducts business) engage or participate in, directly or indirectly, as
principal, agent, employee, employer, consultant, investor or partner, or assist
in the management of, or provide advisory or other services to, or own any stock
or any other ownership interest in, or make any financial investment in, any
business which is Competitive with the Company (as defined below); provided that
the ownership of not more than five percent (5%) of the outstanding securities
of any class listed on an exchange or regularly traded in the over-the-counter
market shall not constitute a violation of this Section 9.02.  Because it is
impossible to know which business or operations Executive will participate in
during Executive’s employment by the Company, Executive agrees that a reasonable
definition of any business which is “Competitive with the Company” is any
business which engages in any business or operations that are engaged in, or
committed to be engaged in, by the Company during Executive’s employment with
the Company.

 
 
(b)
For purposes of this Agreement, the “Non-Competition Period” shall mean a period
beginning on the Effective Date and ending on the earlier to occur of (i) the
expiration of a period of twelve (12) consecutive months after the Executive's
employment with the Company terminates and (ii) the date on which the Company
ceases paying any amounts to the Executive hereunder or otherwise providing
benefits to the Executive.

 
Page 10 of 20

--------------------------------------------------------------------------------


 
 
(c)
Executive also agrees that, during the Non-Competition Period, Executive will
not, directly or indirectly, make any statement or perform any acts intended to
advance the interest of any person engaged in or proposing to engage in a
business which is Competitive with the Company in any way that could injure the
interests of the Company.

 
Section 9.03. Executives, Customers and Suppliers.
 
During the Non-Competition Period, the Executive will not directly or indirectly
 
(a)   
solicit, or attempt to solicit, any officer, director, consultant or employee of
the Company or any of its subsidiaries or affiliates to leave his/her or her
engagement with the Company or such subsidiary or affiliate,

 
(b)   
solicit, or attempt to solicit, any person or entity that was an officer,
director, consultant, agent or employee of the Company or any of its
subsidiaries or affiliates at any time within six (6) months prior to any
proposed solicitation to work for a third party that is engaged in a business
that is Competitive with the Company; nor

 
(c)   
call upon, solicit, divert, entice away or in any other manner persuade, or
attempt to do any of the foregoing, from the Company or any of its subsidiaries
or affiliates any of their customers or suppliers, or potential customers or
suppliers, to either;

 
(i)    
become a customer or supplier of any third party; or

 
(ii)   
cease doing business with the Company or any of its subsidiaries or affiliates;
provided, however, that nothing in this Section 9.03 shall be deemed to prohibit
the Executive from calling upon or soliciting a customer or supplier during the
Non-Competition Period if such action relates solely to a business which is not
Competitive with the Company; and provided, further, however, that nothing in
this Section 9.03 shall be deemed to prohibit the Executive

 
(A)  
from soliciting or hiring any Executive of the Company or any of its
subsidiaries or affiliates, if such Executive is a member of the Executive’s
immediate family;

 
(B)  
from placing advertisements in newspapers or other media of general circulation
advertising employment opportunities; and

 
(C)  
from hiring persons who respond to such advertisements, provided that they were
not otherwise solicited by the Executive in violation of this section.

 
Section 9.04. Executive’s Capability of Support.
 
THE EXECUTIVE REPRESENTS AND WARRANTS THAT THE KNOWLEDGE, SKILLS AND ABILITIES
THE EXECUTIVE POSSESSES AT THE TIME OF COMMENCEMENT OF EMPLOYMENT HEREUNDER ARE
SUFFICIENT TO PERMIT THE EXECUTIVE, IN THE EVENT OF TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT HEREUNDER, TO EARN A LIVELIHOOD SATISFACTORY TO THE
EXECUTIVE WITHOUT VIOLATING ANY PROVISION OF SECTION 8 OR 9 HEREOF, FOR EXAMPLE,
BY USING SUCH KNOWLEDGE, SKILLS AND ABILITIES, OR SOME OF THEM, IN THE SERVICE
OF A NON-COMPETITOR.  Furthermore, Executive represents and warrants that
Executive is not bound by the terms of a confidentiality agreement,
non-competition or other agreement with a third party that would conflict with
Executive’s obligations hereunder.
 
Page 11 of 20

--------------------------------------------------------------------------------


 
Section 10. Remedies in Respect of Restrictive Covenants.
 
Section 10.01. Specific Performance; Election of Remedies.
 
It is specifically understood and agreed that any breach of the provisions of
Section 8 or 9 of this Agreement is likely to result in irreparable injury to
the Company and that the remedy at law alone will be an inadequate remedy for
such breach, and that in addition to any other remedy it may have, the Company
shall be entitled to enforce the specific performance of this Agreement by the
Executive and to seek both temporary and permanent injunctive relief (to the
extent permitted by law) without bond and without liability should such relief
be denied, modified or violated.  Neither the right to obtain such relief nor
the obtaining of such relief shall be exclusive or preclude the Company from any
other remedy.
 
Section 10.02. Extension of Obligations.
 
The period of time during which the restrictions set forth in Section 9 hereof
will be in effect will be extended by the length of time during which Executive
is in breach of the terms of those provisions as determined by any court of
competent jurisdiction on the Company’s application for injunctive relief.
 
Section 10.03. No Right to Continued Employment.
 
Nothing in Sections 8 or 9 of this Agreement shall confer upon Executive any
right to continue in the employ of the Company or shall interfere with or
restrict in any way the rights of the Company, which, subject to the terms of
this Agreement, are hereby reserved, to discharge Executive at any time for any
reason whatsoever, with or without cause.
 
Section 10.04. Resolution of Disputes Relating to Restrictive Covenants.
 
In respect of any controversy or claim arising out of or relating to Section 8
or 9 of this Agreement, Executive and the Company agree to the following
regarding resolution thereof:
 

 
(a)  
Early Resolution Conference.  Each of Sections 8 and 9 of this Agreement is
understood to be clear and enforceable as written and is executed by both
parties on that basis.  However, should Executive determine to later challenge
any provision as unclear, unenforceable or inapplicable to an activity that
Executive intends to engage in, Executive will first notify the Company in
writing and meet with a representative of the Company and a neutral mediator (if
the Company elects to retain one at its expense) to discuss resolution of any
dispute between the parties with respect to such challenge.  Executive will
provide this notification at least fourteen (14) days before Executive engages
in any activity on behalf of a business that is Competitive with the Company or
engages in other activity that could foreseeably fall within a questioned
restriction.  The failure to comply with this requirement shall waive parties
right to challenge the reasonable scope, clarity, applicability or
enforceability of this Agreement and its restrictions at a later time.  All
rights of the parties will be preserved if the early resolution conference
requirement is complied with even if no agreement is reached in the conference.

 
Page 12 of 20

--------------------------------------------------------------------------------


 

 
(b)  
Legal Action.  If Executive or the Company shall institute action to enforce or
interpret the terms and conditions of either of Section 8 or 9 (or both) of this
Agreement or to collect any monies under it, venue for any such action shall be
in Houston, Texas.  Executive irrevocably consents to the jurisdiction of the
courts located in the State of Texas for all suits or actions arising out of or
relating to Section 8 or 9 of this Agreement.  Each of Executive and the Company
waives to the fullest extent possible, the defense of an inconvenient forum, and
each agrees that a final judgment in any action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  THE COMPANY AND EXECUTIVE AGREE THAT THEY HEREBY IRREVOCABLY
WAIVE THE RIGHT TO TRIAL BY JURY IN ANY SUCH ACTION TO ENFORCE OR INTERPRET THIS
AGREEMENT OR TO COLLECT MONIES UNDER IT.

 
Section 11. Severable Provisions.
 
The provisions of this Agreement are severable and the invalidity of any one or
more provisions shall not affect the validity of any other provision.  In the
event that a court of competent jurisdiction shall determine that any provision
of this Agreement or the application thereof is unenforceable in whole or in
part because of the duration or scope thereof, the parties hereto agree that
said court in making such determination shall have the power to reduce the
duration and scope of such provision to the extent necessary to make it
enforceable, and that the Agreement in its reduced form shall be valid and
enforceable to the full extent permitted by law.
 
Section 12. Notices.
 
Any notice, request, consent or other communication required, permitted or
desired to be given hereunder, to be effective, shall be in writing and shall be
deemed to have been sufficiently delivered for all purposes when telecopied
(with electronic confirmation of receipt), delivered by hand or received by
registered or certified mail, postage and fees prepaid, or by overnight courier
service addressed to the party to receive such notice, request, consent or
communication at the following address or any other address substituted
therefore by notice pursuant to these provisions:
  
 
If to the Company:
 
 
 
 
 
 
With a copy to:
 
 
 
 
If to the Executive:
Deep Down, Inc.
8827 W. Sam Houston Pkwy N.
Suite 100
Houston, Texas  77040
Facsimile No:  +1-281-517-5001
Attention:  General Counsel
 
Looper Reed & McGraw, P.C.
1300 Post Oak Blvd.
Suite 2000
Houston, Texas  77056
 
Michael Newbury
At the address set forth in his
personnel file at Deep Down, Inc,

 
Page 13 of 20

--------------------------------------------------------------------------------


 
Section 13. Miscellaneous.
 
Section 13.01. Amendment.
 
This Agreement may not be amended, modified or revised except by a writing
signed by the parties.
 
Section 13.02. Assignment and Transfer.
 
The provisions of this Agreement shall be binding on and shall inure to the
benefit of any such successor in interest to the Company.  Neither this
Agreement nor any of the rights, duties, interests or obligations of the
Executive shall be assignable or delegable by the Executive (except for a
delegation of duties to qualified personnel of the Company made in the routine
performance of Executive’s position), nor shall any of the payments required or
permitted to be made to the Executive by this Agreement be encumbered,
transferred or in any way anticipated, except as required by applicable
laws.  However, all rights of the Executive under this Agreement shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, estates, executors, administrators, heirs and
beneficiaries.  All amounts payable to the Executive hereunder shall be paid, in
the event of the Executive’s death, to the Executive’s estate, heirs or
representatives.
 
Section 13.03. Waiver.
 
No term or condition of this Agreement will be deemed to have been waived except
in writing by the party charged with waiver.  The failure of the Company to
enforce at any time any of the provisions of this Agreement shall not be deemed
or construed to be a waiver of any such provision, nor in any way affect the
validity of this Agreement or any provision hereof or the right of the Company
to enforce thereafter each and every provision of this Agreement.  A waiver by
the Company or the Executive of any provision of this Agreement by the other
party shall not operate or be construed as a waiver of any other or subsequent
breach by the other party.
 
Section 13.04. Entire Agreement.
 
This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior understandings and agreements
among the parties, whether written or oral.
 
Section 13.05. Withholding.
 
The Company shall be entitled to withhold from any amounts to be paid or
benefits provided to the Executive hereunder any United States of America
federal, state, or local withholding or other taxes or charges which it is from
time to time required to withhold.  Any foreign withholdings will be addressed
on a case by case basis in writing and agreed to by both Parties.
 
Page 14 of 20

--------------------------------------------------------------------------------


 
Section 13.06. Captions.
 
Captions herein have been inserted solely for convenience of reference and in no
way define, limit or describe the scope or substance of any provision of this
Agreement.
 
Section 13.07. Binding Arbitration; Fees and Expenses.
 

 
(a)
Resolution of Disputes Generally.  Executive and the Company hereby agree that
any controversy or claim arising out of or relating to this Agreement, the
employment relationship between Executive and the Company, or the termination
thereof, including the arbitrability of any controversy or claim, which cannot
be settled by mutual agreement will be finally settled by binding arbitration in
accordance with the Federal Arbitration Act (or if not applicable, the
applicable state arbitration law) as follows:  Any party who is aggrieved will
deliver a notice to the other party setting forth the specific points in
dispute.  Any points remaining in dispute twenty (20) days after the giving of
such notice may, upon ten (10) days’ notice to the other party, be submitted to
arbitration in Houston, Texas, to the American Arbitration Association, before a
single arbitrator appointed in accordance with the Commercial Dispute Resolution
Procedures and Rules of the American Arbitration Association, as such procedures
and rules may be amended from time to time and modified only as herein expressly
provided.  The arbitrator may enter a default decision against any party who
fails to participate in the arbitration proceedings.  Notwithstanding the
foregoing, Executive and the Company agree that resolution of any controversy or
claim arising out of or relating to Section 8 or 9 of this Agreement shall be
resolved in accordance with the provisions of Section 10 of this Agreement.

 

 
(b)  
Binding Effect.  The decision of the arbitrator on the points in dispute will be
final, unappealable and binding, and judgment on the award may be entered in any
court having jurisdiction thereof.  The parties agree that this provision has
been adopted by the parties to rapidly and inexpensively resolve any disputes
between them and that this provision will be grounds for dismissal of any court
action commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award.  In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.

 

 
(c)  
Confidentiality.  The parties will keep confidential, and will not disclose to
any person, except as may be required by law, the existence of any controversy
under this Section 13.07, the referral of any such controversy to arbitration or
the status or resolution thereof.  In addition, the confidentiality restrictions
set forth in Section 8 of this Agreement shall continue in full force and
effect.

 

 
(d)  
Waiver.  Executive acknowledges that this agreement to submit to arbitration
includes all controversies or claims of any kind (e.g., whether in contract or
in tort, statutory or common law, legal or equitable) now existing or hereafter
arising under any federal, state, local or foreign law (except for any claims or
controversy arising out of Section 8 or 9 of this Agreement), including, but not
limited to, the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866, the Employee Retirement Income
Security Act, the Family and Medical Leave Act, the Americans With Disabilities
Act and all similar federal, state and local laws, and Executive hereby waives
all rights thereunder to have a judicial tribunal and/or a jury determine such
claims.

 
Page 15 of 20

--------------------------------------------------------------------------------


 

 
(e)  
Fees and Expenses.  In the event that any action is brought to enforce any of
the provisions of this Agreement, or to obtain money damages for the breach
thereof, and such action results in the award of a judgment for money damages or
in the granting of any injunction in favor of one of the parties to this
Agreement, all expenses, including reasonable attorneys’ fees, shall be paid by
the non-prevailing party.  Any arbitrator appointed to resolve a dispute under
this Section 13.07 shall be authorized to apportion its fees and expenses and
the reasonable attorneys’ fees and expenses of either part as the arbitrator
deems appropriate.  In the absence of apportionment of fees and expenses by a
court of competent jurisdiction or an arbitrator (as the case may be), the fees
and expenses of the arbitrator will be borne equally be each party, and each
party will bear the fees and expenses of its own attorney.

 
Section 13.08. Drug Test.
 
The Executive agrees that, if requested by the Company, (s)he shall submit to a
drug test at the commencement of his/her employment hereunder and thereafter at
the Company’s reasonable request in accordance with the Company policy and
procedures and that failure of such drug test shall constitute Cause.
 
Section 13.09. Counterparts.
 
This Agreement may be executed in one or more counterparts (including by
facsimile), each of which shall be deemed an original and shall have the same
effect as if the signatures hereto and thereto were on the same instrument.
 
Section 13.10. Governing Law.
 
This Agreement shall be construed under and enforced in accordance with the laws
of the State of Texas and its validity, interpretation, performance and
enforcement will be governed by the laws of that state applicable to contracts
made and to be performed entirely within that state, notwithstanding any
conflicts of laws or principles thereof.
 
Section 13.11. Acknowledgement.
 
PARTIES ACKNOWLEDGE THAT BEFORE ENTERING INTO THIS AGREEMENT, PARTIES HAVE HAD
THE OPPORTUNITY TO CONSULT WITH ANY ATTORNEY OR OTHER ADVISOR OF PARTIES CHOICE,
PARTIES FURTHER ACKNOWLEDGES THAT PARTIES HAVE ENTERED INTO THIS AGREEMENT OF
PARTIES OWN FREE WILL, AND THAT NO PROMISES OR REPRESENTATIONS HAVE BEEN MADE TO
PARTIES BY ANY PERSON TO INDUCE PARTIES TO ENTER INTO THIS AGREEMENT OTHER THAN
THE EXPRESS TERMS SET FORTH HEREIN.  PARTIES FURTHER ACKNOWLEDGES THAT PARTIES
HAS READ THIS AGREEMENT AND UNDERSTANDS ALL OF ITS TERMS, INCLUDING THE WAIVER
OF RIGHTS SET FORTH IN SECTION 13.07(d) OF THIS AGREEMENT.
 
Page 16 of 20

--------------------------------------------------------------------------------


 
Section 13.12. Indemnity.
 
To the extent permitted by applicable law, and the By-Laws of the Company, the
Company agrees to defend, indemnify and hold harmless the Executive from any and
all claims, demands or causes of action, including reasonable attorneys' fees
and expenses, suffered or incurred by the Executive as a result of the assertion
or filing of any claim, demand, litigation or other proceedings based, in whole
or in part, upon statements, acts or omissions made by or on behalf of the
Executive in the course and scope of the Executive's employment by the
Company.  Within ten (10) days after notice from the Executive of the filing or
assertion of any claim for which indemnification is provided (or sooner if
action is required sooner in order to properly defend the Executive), the
Company shall designate competent, experienced counsel to represent the
Executive, at the Company's expense, which counsel shall be subject to the
Executive's approval, which shall not be unreasonably withheld.  Should the
Company fail to so designate or pay, or make arrangements for payment of, such
counsel, then Executive shall have the right to engage counsel of the
Executive's choosing, and the Company shall be obligated to pay or reimburse any
and all fees and expenses incurred by the Executive in defending himself in
connection with any such claim.
 
[Remainder of page left intentionally blank]
 
Page 17 of 20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
sealed instrument as of the day and year first above written.
 

 

 
DEEP DOWN, INC.
 
By: /s/ Ronald E. Smith                                              
Name: Mr. Ron Smith
Title:   President/CEO
 
/s/ Michael J. Newbury                                              
Executive signature:  Michael Newbury
 
Michael J. Newbury                                                   
Printed Name: Michael Newbury

 
 
Page 18 of 20

--------------------------------------------------------------------------------


 
Exhibit A
 
Activities of Executive
 
 
 
 
 
 
 
 
 
 
 
 
 


 
/s/ Michael J. Newbury                         
Signature of Executive
/s/ Ronald E. Smith                                        
Signature of Hiring Manager
       
February 17, 2010                                   
Date
February 17, 2010                                           
Date

 
Page 19 of 20

--------------------------------------------------------------------------------



Exhibit B
 
Base Salary
 
 
Executive Summary Compensation Sheet
 
The agreed annual cash compensation for Michael Newbury of Deep Down, Inc., as
of April 14, 2010, is as follows:
 
Executive Annual Base Salary:   $7307.6923 per bi-weekly pay cycle.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
/s/ Michael J. Newbury                         
Signature of Executive
/s/ Ronald E. Smith                                        
Signature of Hiring Manager
       
February 17, 2010                                   
Date
February 17, 2010                                           
Date

 
Page 20 of 20

--------------------------------------------------------------------------------

 